     6:16-cv-00069-JHP Document 166 Filed in ED/OK on 10/22/19 Page 1 of 5


                   IN THE UNITED STATES DISTRICT COURT FOR
                      THE EASTERN DISTRICT OF OKLAHOMA

KARL FONTENOT,                    )
                                  )
                      Petitioner, )
                                  )
v.                                )                Case No. CIV-16-69-JHP
                                  )
JOE ALLBAUGH, Director, 1         )
                                  )
                      Respondent. )

      EMERGENCY MOTION FOR RECONSIDERATION OF RESPONDENT’S
                 EMERGENCY MOTION TO UNSEAL

       Comes now Respondent, by and through Mike Hunter, Attorney General of the State of

Oklahoma, pursuant to the Order of the Court of Appeals for the Tenth Circuit requiring

Respondent to review documents previously placed under seal by this Court, and requests this

Court to reconsider its Order of October 21, 2019 (Doc. 165) (see Order, 19-7045, Oct. 15, 2019)

(Attachment 1). In support of this Motion, Respondent states the following:

1.     On October 15, 2019, pursuant to an Order of the Court of Appeals for the Tenth Circuit,

       Respondent was “directed to review the sealed documents in the record and determine

       which sealed documents are necessary [to designate for the record on appeal]”

       (Attachment 1, p. 1).

2.     Pursuant to the Order of the Court of Appeals for the Tenth Circuit, Respondent was also

       directed to re-file a Designation of Record on Appeal within seven (7) days of the Order,

       or by October 22, 2019, based upon such review (Attachment 1, pp. 1-2).




1
  Scott Crow has replaced Joe Allbaugh as Interim Director of the Oklahoma Department of
Corrections and should be substituted as the party Respondent pursuant to Fed. R. Civ. P. 25(d).

                                               1
     6:16-cv-00069-JHP Document 166 Filed in ED/OK on 10/22/19 Page 2 of 5

3.    On October 16, 2019, Respondent’s counsel began working diligently with both this

      Court and Petitioner’s counsel to open the record according to the Tenth Circuit’s Order

      of October 15, 2019.

4.    Petitioner’s counsel agreed that Docs. 35, 36, 37, 38, 39, 40, 41, 45, 47 could be

      unsealed; however, other items on the docket sheet must remain sealed from

      Respondent’s view because, upon her review, those items (Docs. 25, 27-28, 30-33, 50-52,

      and 54) all related to Criminal Justice Act (CJA) (18 U.S.C. § 3006A(a)) expense

      material.

5.    Respondent’s counsel clearly stated its intent in its Motion to “review,” pursuant to the

      Order of the Tenth Circuit Court of Appeals, all sealed documents that may be relevant to

      the pending appeal, to “determine which sealed documents are necessary,” before they

      can re-file anew a “fully compliant” designation of record within “7 days” of the Order

      (Attachment 1, pp. 1-2) (“Appellant is directed to review the sealed documents in the

      record and determine which sealed documents are necessary.”).

6.    As Officers of the Court, Respondent’s counsel promised during its review to quickly

      overlook any document identifiable as CJA material because they were solely interested

      in carrying out the Court of Appeals’ directive to review the sealed portions of the record

      to ensure that a “fully compliant designation of record . . . includ[ing] only the necessary

      sealed items” were filed in the pending appeal (Attachment 1).

7.    On October 21, 2019, this Court entered a Minute Order granting in part and denying in

      part Respondent’s Motion. This Court unsealed Docs. 35, 36, 37, 38, 39, 40, 41, 45, 46,

      47, and 48 and refused to unseal Docs. 25, 27-28, 30-33, 50-52, and 54. This Court




                                               2
       6:16-cv-00069-JHP Document 166 Filed in ED/OK on 10/22/19 Page 3 of 5

        determined that Docs. 25, 27-28, 30-33, 50-52, and 54 could not be unsealed because

        they “pertain to the Criminal Justice Act . . . expense material” (Doc. 165).

8.      Today, October 22, 2019, in light of the fact that the Tenth Circuit’s Order was not

        wholly fulfilled, Respondent has requested an additional fourteen (14) days to file a fully

        compliant designation of record.

        Respondent’s counsel is merely trying to properly designate an appeal record according

to 10th Cir. R. 10. The Order of the Tenth Circuit Court of Appeals has not yet been carried out

so that Respondent’s counsel may designate a compliant record. From the review thus far, the

need for Respondent’s counsel to review all of the record is heightened.

        Respondent has reviewed the documents that have been unsealed by this Court. The

pleadings and Orders in Docs. 35-38 reflect that ex parte motions, hearings, and discovery

without notice to Respondent were occurring. Further, this Court made some early factual

findings in February, 2017, without notice to Respondent or an opportunity to be heard (Doc.

38).    Items such as this are important to designating the record on appeal because they might

reflect upon claims Respondent is making on appeal.            As ordered by the Tenth Circuit,

Respondent must see the entire record to ensure there is not more. Respondent is especially

concerned as Docs. 41, 45, 46, 47, and 48 clearly relate only to CJA material, yet the Court

determined these were not CJA material. 2 Because the unsealed items included some CJA

material, the sealed items may include proper non-CJA material for Respondent’s viewing.

Respondent submits that the Order of the Court of Appeals should be carried out in full to ensure

the Respondent knows what items to designate as part of the record in this appeal.

2
 Counsel for Respondent did not review these documents once it was ascertained they were CJA
material. Moreover, the Court unsealed Docs. 46 and 48, which Respondent had not reported
any agreement thereon.

                                                 3
        6:16-cv-00069-JHP Document 166 Filed in ED/OK on 10/22/19 Page 4 of 5

         Wherefore, for the above reasons, Respondent once again urges this Court to comply

with the Order of the Court of Appeals for the Tenth Circuit directing Respondent to view the

sealed items in the docket to ensure a fully compliant designation of record can be filed in this

case.

                                            Respectfully submitted,

                                            MIKE HUNTER
                                            ATTORNEY GENERAL OF OKLAHOMA

                                            s/ MATTHEW D. HAIRE
                                            MATTHEW D. HAIRE, OBA #14916
                                            ASSISTANT ATTORNEY GENERAL

                                            313 NE 21st Street
                                            Oklahoma City, OK 73105
                                            (405) 521-3921
                                            (405) 522-4534 Fax
                                            Service email: fhc.docket@oag.ok.gov

                                            s/ THEODORE M. PEEPER
                                            THEODORE M. PEEPER, O.B.A. #19909
                                            ASSISTANT ATTORNEY GENERAL

                                            313 N.E. 21st Street
                                            Oklahoma City, OK 73105
                                            (405) 521-3921
                                            (405) 522-4534 (Fax)
                                            Service email: fhc.docket@oag.state.ok.us
                                            ATTORNEYS FOR RESPONDENT




                                               4
     6:16-cv-00069-JHP Document 166 Filed in ED/OK on 10/22/19 Page 5 of 5


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22th day of October, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

Robert Ridenour, OBA # 16038
Assistant Federal Defender
One West Third Street, Ste. 1225
Tulsa, OK 74103

Tiffany R. Murphy, Arkansas Bar # 2015057
790 N. Cliffside Drive
Fayetteville, AR 72701

                                                     s/ MATTHEW D. HAIRE




                                                 5
